Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dominic M. Kotab (Reg. No. 42,762) on September 8, 2022.

The application has been amended as follows: 

Specification Amendment
(i) With regard to page 27 (line 2 of paragraph [00101]), the term "FIG. 15" has been changed to the term --FIG. 12--.

Claim Amendment
(i) Claim 6 has been deleted and replaced by the following:
--A method for making a magnetic recording tape, the method comprising: 
forming a substrate by melt extruding and orienting poly ether ether ketone (PEEK) to align crystalline regions of the resulting substrate; and coupling an underlayer to the substrate, wherein a chain length of the PEEK is greater than about 20.--
(ii) Claim 18 has been cancelled.
(iii) Claim 21 has been cancelled.

REASONS FOR ALLOWANCE
In view of the Applicant’s arguments presented in the Appeal Brief filed on July 28, 2022, the Examiner has been persuaded that the claims previously rejected, are in fact allowable.  
More concretely, the Examiner notes that both independent claims 9 and 11, set forth and recite a method for making a magnetic recording tape, including the step of coupling an underlayer to a substrate, in which the substrate comprises a poly ether ether ketone (PEEK), wherein coupling the underlayer to the substrate includes performing radiation-induced grafting.
The Appellant has persuasively noted that Gupta is nonanalogous art (see p. 6-7 and 17-18 of the Appellant's Brief). Additionally, the Examiner has been persuaded that the previous rejection of independent claims 9 and 11, fails to provide a reasonable motivation for combining or modifying the references as proffered in the Final rejection (see. at p. 9-13 of Brief, as argued by Appellant).  
The Examiner, however, was not persuaded by the Appellant's arguments regarding independent claim 6. However, the Examine and Appellant came to an agreement on a claim amendment (to claim 6) to place the application in condition for allowance. That is, the prior art of record fails to teach, show or suggest, a method for making a magnetic recording tape, the method comprising: forming a substrate by melt extruding and orienting poly ether ether ketone (PEEK) to align crystalline regions of the resulting substrate; and coupling an underlayer to the substrate, wherein a chain length of the PEEK is greater than about 20.
 The prior art of record fails to fairly, teach, show or suggest, by either anticipating or rendering obvious, the invention as set forth in the claims of the instant application.  
Furthermore, an update of a search previously made does not detect the combined claimed elements as set forth in the pending claims.  Additionally, the reasons for allowance of the claims over the prior art of record is believed to be clear from the prosecution history taken as a whole, in view of the Appellant's arguments as presented in the Appeal Brief (and in particular, as noted in the pages of the Brief, identified by the Examiner, supra) and for the emphasized limitations set forth in claim 6, taken in conjunction with claim 6, as a whole.
That is, based on a preponderance of the evidence, the Applicant’s arguments, the claim amendment's, the application of the art, and the record as a whole, the rejections previously made by the Examiner are more likely than not, unsustainable, for the reasons articulated by the Appellant's Brief (and claim amendment). 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577.  The examiner can normally be reached on Monday-Thursday, 8:00AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/William J Klimowicz/
Primary Examiner, Art Unit 2688